Title: To Thomas Jefferson from Michael Walton, 14 December 1807
From: Walton, Michael
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Balte. 14th. Decr. 1807.
                        
                        Am sure you will excuse the liberty I take in addressing you this letter, as my motives are purely to serve
                            my adopted Country, which, I fear, is on the eve of a bloody War— My Republican principles are well known, as well as my
                            attachments to the best administered Governmt on Earth, of which you are the head; my character, as a Citizen, shou’d
                            you feel disposed to enquire, may be had of Mr. Secy. Smith; my experience, as a Soldier, wou’d not be difficult to
                            ascertain: but, when I relate to you, that I was for some years attached to the Etat Major of Generals Abercrombie & Knox, you will perhaps be satisfied—
                        I have always considered any Attacks made by the British or French on our Seaport Towns, as mere Diversions;
                            compared with our most vulnerable part, the Interiour.
                        I visited Paris immediately after the last Peace, or rather, Cessation of Hostilities, where, I became
                            acquainted with the whole Plans of the Govt. to distress & separate the Union; they were “To take possession of the
                            Floridas, (which are certainly ceded to France,) send there a part of the Black Troops from St. Domingo; to keep up a
                            communication with the Negroes of Carolina & Georgia; to strike a formidable blow in those States, whilst Troops marched
                            to Kentucky &c from Louisiana.”
                        Permit me to suggest my apprehensions, that the first part of the above Plan, is the present one of our
                            Enemies; in the hopes, that you will order the Militia & Regulars, from the Northern States, to attack Canada & the
                            Indians on our Frontiers, & leave the Southern States to defend themselves.
                        I cant omit here mentioning, that I was engaged frequently in War against the Blacks, which is murderous
                            beyond conception, & which causes me to dare to recommend the following Plan; had the White Inhabitants in St. Domingo
                            followed it, many lives wou’d have been saved, & the f Negroes found much more to contend with—
                        The States of Carolina & Georgia, being thinly inhabitated with Whites; who, on every Alarm, leave their
                            homes to assemble in arms; need small Forts or Block houses, as Depots of Arms Ammunition, Papers, & other Valuables.
                            They shoud be large enough to contain 500 People, situated near a Town, on a rising ground, & convenient to water—surrounded with a Parapet about twelve feet high. The Inhabitants of the Town & Environs ought to mount a Guard, of from
                            6 or 8 Men every night, & a Keeper remain during the day; which place might be kept as a reward for a good Soldier, to
                            take care of the Arms &c—in cases of Insurrection, the black Servants, who are always worse & more
                            dangerous than the field Negro, endeavour to seize the Arms, Ammunition &c of their Masters; or, as soon as they
                            leave their Families, to repair to the places of Rendezvous, murder them, set fire to the Buildings, & commit other
                            Outrages: whereas, the Fort wou’d be a terror to them, as it might answer as a Prison for suspected Negroes— In cases of
                            Alarm, each Planter might prudentially order or invite his most dangerous characters to accompany him; for when the
                            Ringleaders are secured, the Plate &c &c lodged in
                            the Fort, there will be no inducements left for insurrection—Each Planter shou’d be requested, never to have more Arms
                            Powder or Shot than are necessary for his own defence.
                        Indeed, Sir, even in Baltimore we are ill provided—against an Insurrection. The Powder Magazine stands on an
                            Eminence that commands the Town without a single Guard; any one Negro cou’d blow us, in an instant, to atoms these circumstances I have often mentioned, but the Inhabitants, never have witnessed
                            the distresses of an Insurrection can’t be persuaded to be on their guard. If there were Bombproofs at the Fort, & a
                            good Counter, the whole Powder might be lodged in safety, as well as
                            Arms & other Ammunition— The Buildings of the Fort are covered with Shingles instead of Slate—
                        As I am an Englishman, t’would be repugnant to my
                            feelings to take up arms against the Country that gave me birth, I might meet my Brother or former Comrades in action, & for which, every true American wou’d despise me—But, in order to
                            convince you, that I dont consider my adopted Country has not a Claim to my services: I will, at any time accept of the
                            most trifling place in the War Office, or otherwise obey the orders of my superior, in superintending any works the
                            Engineers may point out.
                        I sincerely wish you health & strength to overcome all our internal as well as external Enemies; be firm,
                            & Liberty will triumph— 
                  respectfully
                        
                            Michael Walton
                            
                        
                    